Court of Appeals
                           Sixth Appellate District of Texas

                                        JUDGMENT


Fin & Feather Club, by and through                    Appeal from the 336th District Court of
Trustee, Kenneth Parten, Appellant                    Fannin County, Texas (Tr. Ct. No. 37293).
                                                      Opinion delivered by Justice Moseley,
No. 06-13-00006-CV          v.                        Chief Justice Morriss and Justice Carter
                                                      participating.
Dale Leander and Don Leander, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Fin & Feather Club, by and through Trustee, Kenneth
Parten, pay all costs of this appeal.




                                                      RENDERED OCTOBER 16, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk